DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘wherein rotational trajectories of the plurality of outer peripheral cutting edges do not overlap with each other’. This limitation is unclear as to the scope of what ‘not overlap(ping)’ means. For example, various references in the prior art disclose scalloped/wavy cutting edges that do not entirely overlap, so as to cut different portions of the workpiece that when combined remove the entire desired amount of material. See below, Figure 5e from Hosokawa et al. (WO 2016158602, hereinafter ‘Hosokawa’).

    PNG
    media_image1.png
    149
    477
    media_image1.png
    Greyscale

It can be seen above that the rotational trajectories of the four cutting edges 6A – 6D do not entirely overlap/lie on top of one another as in a standard milling cutter, but the cutting edge rotational trajectories certainly do overlap one another in the sense that tracing one of the cutting edges intersects/overlaps the others. Other milling cutters exist in the art wherein the cutting edges are offset at varying radial distances from one another and do not overlap at all throughout their rotational trajectories.
Given the limited discussion of this overlapping (Paragraphs [0056-0057] of the instant specification), as well as instant Fig. 3, which appears to simply illustrate wavy cutting edges out of phase with one another (as in Hosokawa above), for purposes of examination, the claimed non-overlap of cutting edge rotational trajectories is interpreted as meaning the rotational trajectories of the plurality of outer peripheral cutting edges do not entirely overlap with each other. Appropriate clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11213901 (hereinafter ‘Kuroda’) in view of Hosokawa et al. (WO 2016158602).
Regarding claim 1, claim 1 of Kuroda claims all of instant claim 1, except for a plurality of outer peripheral cutting edges, wherein rotational trajectories of the plurality of peripheral cutting edges do not overlap with each other.
Hosokawa discloses a similar cutting tool, provided with a plurality of outer peripheral cutting edges 6A-6D, wherein the plurality of outer peripheral cutting edges do not overlap with each other (see e.g. Fig. 5e) and are arranged out of phase with one another, so that they maintain the benefits of low cutting load due to the wavy edge, while cooperating with one another to cut a complete section from the workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to have provided a plurality of non-overlapping cutting edges to the tool of Kuroda, as taught by Hosokawa.
Regarding claim 2, claim 2 of Kuroda claims all of instant claim 2.
Regarding claim 3, claim 3 of Kuroda claims all of instant claim 3.
Regarding claim 4, claim 4 of Kuroda claims all of instant claim 4.
Regarding claim 5, claim 5 of Kuroda claims all of instant claim 5.
Regarding claim 7, claim 7 of Kuroda claims all of instant claim 7.
Regarding claim 8, claim 8 of Kuroda claims all of instant claim 8.
Regarding claim 9, claim 9 of Kuroda claims all of instant claim 9.
Regarding claim 10, claim 10 of Kuroda claims all of instant claim 10.
Regarding claim 11, Kuroda does not claim this subject matter, however, Hosokawa discloses apexes of a pair of the first sections positioned adjacent to each other on the rotational trajectory of the plurality of outer peripheral cutting edges being positioned at a center between the apexes of a pair of the first sections positioned adjacent to each other on the rotational trajectory of the plurality of outer peripheral cutting edges (see e.g. Fig. 5e).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide Kuroda with the claimed spacing of cutting edges, as taught by Hosokawa, in order to provide the desired cutting load on the cutting tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosokawa et al. (WO 2016158602) discloses elements similar to the instant invention, as described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722